                    Case: 2:21-cv-00079-DGC--MTM                                   Document 8



                                                                                                                  ~-. AECEIVED
 Name and Prisoner/Booking Number
                                                                                                                       MAY 1 9 2021
  LA PALMA C. C
 Place of Confinement

  S- 501 N. LA P//Jt1A R o
 Mailing Address


 City, State.Zip Code

 (Failure to notify the Court of your change of address may result in dismissal of this action.)




                                          IN THE UNITED STATES DISTRICT COURT
                                                        . FOR THEDISTRICT OF ARIZONA .



(Full Name of Plaintiff)


                                   Plaintiff,

V.                                                                                             CASE NO.   ~·-d,    C\J - O(X)79 ~0 &C-M,M
                                                                                                            (To be supplied by the Clerk)
(1)    C.r:P£-        C\\\\C,.
(Full Name of Defendant)
                                                                                                   CIVIL RIGHTS COMPLAINT
(2)    \-\e E\~ \\ \l;\$                                                                                BY A PRISONER

(3) ".1JR           ·zA.'l.-'(M \t.
                                                                                               D Original Complaint
(4)    ~8'\ ~l\t\                                                                              ~ First Amended Complaint
                                                                                               D Second Amended Complaint
                                   Defendant( s).

D     Check if there are additional Defendants and attach page 1-A listing them.




                                                                            A. JURISDICTION

1.       This Court has jurisdiction over this action pursuant to:
              D 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
              D 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
              D Other: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

2.       Institution/city where violation occuned:                           ..f:t. ~          ~ \ ~ / J,4 PALtJA                     C f'
                              nus DOCUMENT I~ NOT          ! ~ M ) ,r,,I'

                                                 .. -,' ' 1• ' ( r .: r-; rORM ACCORD!NQ
Revised 3/11 / 16
                              1" FEOERA f Ai•m/-
                              AN!} iS suwriciTOORr[, J~E.~~l:I....OLNJWLES Al ' f) PRACTICE!
                                             '     -     L         I GY 1!/E COUt-T
                                                                                                                                 550/555
                              R.l&FWNCE      ~1/_LA__ S}J_
                                                      (\~ill~ r·/1m,\ct/Sccti0H)- -
             Case: 2:21-cv-00079-DG C--MTM                    Document 8            Filed 04/21/21         Page 15 of 19




                                                         B. DEFENDANTS

 1.    Name of first Defendant: _c""-A~
                                    ~~£-----3C-... . :.,~
                                                       :l ~..a\. . ;~(_===---- - - - - - - - · The first Defendant is employed
 as:   Ll:N:'S~CR.             (Position and Title)
                                                                                   at \ IA. Qf\lffif\ [N2<?-.fC;;s\W'AL[-::.D< .1
                                                                                -                        (Institution)


 2 . Name of second Defendant:               \\a.£0 \\.. \~                         . The second Defendant is employed as:
 as: ~  \(f\L::s)t{:;ITR                                                   at LE\    QN-\V\A. ~EC:nc~-W,L ( ~
                               (Position and Title)                                                      (Institution)


 3.    Name of third Defendant: _ _ _ _ _L.
                                         =-&.
                                            '--"&~'K
                                                  . -"'-""'\.-' .t-
                                                                 , ,=---__,,,-_____,,,----· The third Defendant is e19,Ployed
 as:   MED \(.J,\L ~N,_'1CSL,
                               (Position and Title)
                                                                         at ~ \) hl.lV\ t\ Lc«-~ec:n~
                                                                                                         (Institution)
                                                                                                                           c:::ns .
4.     Name of fourth Defendant: . .~=---==--=:_c:c
                                    ,          ' -----==
                                                     ~ =--=----
                                                           p.q._c
                                                               ..::...=:::..:\:.~-=-----~----=--·
                                                                                .:.               The fourth Defendant is employed
as:    ~ \>~f../Ruc:t,'{).;{3l                                                       2ALmA.
                                                                                        at \.--A      c ~ A \O~c\l         L~       .
                               (Position and Title)                                                      (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.


                                                      C. PREVIOUS LAWSUITS

1.     Have you filed any other lawsuits while you were a prisoner?                         l4.Yes               DNo

2.     If yes, how many lawsuits have you filed?             l-           Describe the previous lawsuits:

       a. First prior lawsuit:
           1. Parties: ~        M
           2. Court and case number:   ~~ G~~
                                                                           v. ,)\~~~  i..
           3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) ':i)\-S«\'c££S)


       b. Second prior lawsuit: o I //1 _, _,
           1.  Parties:      rtllf\.)PB..tt              v.                   --=-I__;_~{ __... _ _l.~   -------
           2. Court and case number: _ _-----1N~+-}-.1A
                                                      ~--------------,--------
           3 _ Result: (Was the case dismissed? Was it appealed? Is it still pending?) d ,'5r1; 55 e d


       c. Third prior lawsuit:
           1. Parties: _ _ _ _ _ _ _ _ _ _ _ _ _ _ v. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           2. Court and case number:
           3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) _ _ _ _ _ _ __


If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.



                                                                   2
            Case: 2:21-cv-00079-DGC--MTM             Document 8       Filed 04/21/21      Page 16 of 19




                                             D. CAUSE OF ACTION

                                                     COUNT!
 1.



2.     Count I. Identify the issue involved. Check only one. State additional issues in se~ate counts.
      D Basic necessities                  D Mail             D Access to the court  ~ Medical care
      D Disciplinary proceedings           D Property         D Exercise of religion D Retaliation
      D Excessive force by an officer      D Threat to safety D Other: _ _ _ _ _ _ _ _ _ _ _ _ __




4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).

~i!:-r~~~~~~~~~~A~.(b()
Co, )<at\\\..)<o ,
5.    Administrative Remedies:
      a.   Are there any administrative remedies (grievance procedures or administrative appeaJs) available at
           your institution?                                                                       ·~yes       D No
      b.   Did you submit a request for administrative relief on Count I?                           ~ Yes      D No
      c.   Did you appeal your request for relief on Count I to the highest level?                  ~ yes      D No
      d.   If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
           did not.




                                                         3
             Case: 2:21-cv-00079-DGC--MTM               Document 8        Filed 04/21/21    Page 17 of 19




 1.
                                                         COUNT II
        State the constitutional or other federal civil right that was violated:   ~E.n\c.AL (_p.g;,£   ~
                                                                                                            l
     s:>E.u\H\) ffi£_.C) UAL L~
2.      Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
        D Basic necessities                D Mail           D Access to the court         12r'Medical care
        D Disciplinary proceedings         D Property       D Exercise of religion         D Retaliation
        D Excessive force by an officer D Threat to safety D Other: _ _ _ _ _ _ _ _ _ _ _ _ __

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority o~ guments.
es :: za, z?b\ Dw
           \-~ -a\''I. WtG ~ ~ \\,~ k W~\\~roc:S: ~
 ~,s:C\w-#~ ();- ti\~~'<\~   }Ai\{) ~f-7)\b~ "' 3 'µ~ ~ Ek=& D£:
                                                       Cl~




       In ·ury. State how you were injured by the actions or inactions of the Defendant(s).
                ~                                   ·-;!,,.-    1




5.     Administrative Remedies.
       a. Are there any administrative remedies (grievance procedures or administrative appec){s) available at
          your institution?                                                                        {ZJ;Yes    D No
       b. Did you submit a request for administrative relief on Count II?                          g/Y"es     D No
       c. Did you appeal your request for relief on Count II to the highest level?                 f;lJ Yes   D No
       d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
          did not.




                                                            4
             Case: 2:21-cv-00079-DG C--MTM                   Document 8          Filed 04/21/21         Page 18 of 19




                                                       COUNT III
       State the constitutional or other federal civil right that was violated: ~                \(1\l= ~      £   f\e::(
                                                                                                                            l
 1.
     1)6-)\ffi ~££>\U\\_             u~
 2.    Count III. Identify the issue involved. Check only one. State additional issues in segarate counts.
       D Basic necessities                D Mail           D Access to the court          M Medical care
       D Disciplinary proceedings         D Property       D Exercise of religion         D Retaliation
       D Excessive force by an officer D Threat to safety D Other: _ _ _ _ _ _ _ _ _ _ _ _ __

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).
 ~A.\\-.\ ® S\"C-f,ffi\U<b ~ '.\Jf\'i,X ~ 6 •7>£X7;.~ ~\\~ -:("'µLJ7.t:~
                l\                             !\@ \\~
Uir\S'J~ h~ ~rnn M«c.c Ou~ QJ\E~tL\\£~:T \ : \ ~ ~
<Jo%\-\\~6 ~
5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appe~ s) available at
         your institution?                       .                                                   i ,es
                                                                                                  itlZf      D No
      b. Did you submit a request for administrative relief on Count III?                         ~ / es     D No
      c. Did you appeal your request for relief on Count III to the highest level?                   Yes     D No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.


If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
           Case: 2:21-cv-00079-DGC--MTM              Document 8       Filed 04/21/21   Page 19 of 19




                                          E. REQUEST FOR RELIEF




I declare under penalty of perjury that the foregoing is true and correct.

Executed on     5 / 16 I aI
                          DATE




(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)




(Signature of attorney, if any)




(Attorney's address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
